DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on February 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “said respective sensor means.”  It is unclear what sensors the claim is referring to.  Appropriate correction is required.
Claims 4 and 5 are rejected for depending on rejected claim 3 above.
Claim 9 recites the limitation "said temperature dependent shape changing material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 10 is rejected for depending on rejected claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-159892A to Kanazawa et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2012/0291206 to Campos Silva et al. (“Campos”).
As to claim 1, Kanazawa discloses a laundry treating device (see Kanazawa machine translation paragraph [0001]) comprising: a rotatable drum having a circumferential drum wall capable of holding laundry (see Kanazawa Fig. 1, ref.#4; machine translation paragraph [0009]); a drive motor for said rotatable drum (see Kanazawa Fig. 1, ref.#5; machine translation paragraph [0009]); and at least one protrusion on an inside of a circumferential drum wall of said rotatable drum (see Kanazawa Fig. 1, ref.#23; machine translation paragraph [0011]) wherein said protrusion is variable or movable or flexible in its height over said inside of said circumferential drum wall or said protrusion is variable or movable or flexible in its outer shape (see Kanazawa Figs. 3a and 3b; machine translation paragraphs [0012] and [0015]) and actuation means for effecting a change of height or shape of said protrusion (see Kanazawa machine translation paragraph [0015]).
Kanazawa does not explicitly disclose a power control unit for supplying a drive current to said drive motor, current sensor means for supervising said drive current supplied to said drive motor and a rotation position sensor means for supervising a rotation position of said drum.  Use of said control unit, current sensor and position sensor is known in the art and does not provide patentable significance (see, 
As to claim 2, the combination of Kanazawa and Campos discloses that the laundry treating device can be a washing machine (see Kanazawa machine translation paragraphs [0005]-[0006]).
As to claim 6, the combination of Kanazawa and Campos discloses that the actuation means can be a passive actuation device with a temperature depending shape changing material in the form of a spring (see Kanazawa machine translation paragraphs [0015]-[0017]).
As to claims 7 and 8, the combination of Kanazawa and Campos discloses that the spring actuation device position is dependent on temperature and thus discloses first, second and third shapes at different temperatures.  While the combination of Kanazawa and Campos does not explicitly disclose that the temperatures are 30°C and 40°C, selection of temperatures is well within one of ordinary skill in the art for optimizing conditions (see MPEP 2144.05(II)(A)).
As to claim 9, the combination of Kanazawa and Campos discloses that the temperature dependent shape changing material can be inductively heatable and made from ferromagnetic material (see Kanazawa machine translation paragraph [0015] where the material can include nickel, which is a ferromagnetic material, and the material is fully capable of being inductively heated).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-159892A to Kanazawa et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2012/0291206 to Campos Silva et al. (“Campos”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2012/0312055 to Fagstad et al.
Kanazawa and Campos are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, the combination of Kanazawa and Campos discloses that controller (read as the device control having processing means) can calculate a rotation position of said drum and/or calculate a drive current from said respective sensor means (see Kawazawa machine translation paragraphs [0019]-[0020]; Campos paragraphs [0023]-[0025], [0030]-[0036], [0038]-[0040]).  The combination of Kanazawa and Campos does not explicitly disclose that the processing means is adapted to calculate a load or a weight of laundry in said drum or a major fibre portion of said laundry.  Fagstad discloses that it is known in the art that the electrical current to the motor is correlated to the load/weight in the drum and can be used to calculate weight (see Fagstad paragraph [0107]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the current to calculate the weight/load and the results would have been predictable (determining how much load is in the laundry drum during rotation as well using the weight/load/current to calculate various settings – see Fagstad paragraph [0107]).
As to claim 4, the combination of Kanazawa, Campos and Fagstad discloses that the processing means can be adapted to calculate said load or said weight of said laundry in said drum (see claim 3 rejection above) for adapting parameters of a further laundry treating procedure to said detected load wherein said parameters are with regard to a temperature of water, a rotation speed of said drum or a shape of said at least one protrusion (see Campos paragraphs [0041]-[0047] where rotation speed of drum is adapted, for example, by pausing and starting again; see also Fagstad paragraph [0107]).
As to claim 5, the combination of Kanazawa, Campos and Fagstad discloses that the processing means can store various groups of diagrams being representative of a dependency of the drive current of the load in the drum as well as of said major fibre portion of said laundry (see Campos paragraph [0031]-[0040] and Fig. 6).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-159892A to Kanazawa et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2012/0291206 to Campos Silva et al. (“Campos”) as applied to claim 9 above, and further in view of U.S. Patent App. Pub. No. 2018/0057996 to Park et al.
Kanazawa and Campos are relied upon as discussed above with respect to the rejection of claim 9.
As to claim 10, while the combination of Kanazawa and Campos discloses heating the spring to cause actuation, the combination of Kanazawa and Campos does not explicitly disclose that wherein outside of said drum an induction heating device is fixedly positioned being placed so as for said actuation device to pass by radially inward of said induction heating device.  Use of induction heaters fixed on the outside of a drum so as for said drum to rotate within said induction heater is known in the art (see Park paragraphs [0030]-[0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an induction heater as disclosed by Park in order to enhance energy efficiency and uniform heating (see Park paragraphs [0005] and [0031]).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-159892A to Kanazawa et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2012/0291206 to Campos Silva et al. (“Campos”) as applied to claim 1 above, and further in view of JP2007-117278A to Fujiwara et al. (see machine translation).
Kanazawa and Campos are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 11, the combination of Kanazawa and Campos does not explicitly disclose said at least one protrusion is made from elastic and flexible material in a form of a trough with two longitudinal end edges, wherein said protrusion is fixed to said inside of said drum with said two end edges such that in an initial state of said protrusion, said protrusion has a certain initial height and a certain initial profile, wherein in at least one further state of said protrusion said height is diminished 
As to claim 12, while the combination of Kanazawa, Campos and Fujiwara discloses that the protrusion can be symmetrical in its profile when viewed from the side and wherein in at least one further state of said protrusion, said protrusion is flexed laterally (see Fujiwara Fig. 3), the combination of Kanazawa, Campos and Fujiwara does not explicitly disclose that the protrusion is flexed laterally to a side for between 1 cm and 3 cm.  Selection of the amount of distance the protrusion moves is merely design optimization and well within the skill of one of ordinary skill in the art and is not considered patentably significant absent secondary considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714